Case 5:20-cv-00147-C Document 8 Filed 08/21/20 Page 1of8 PagelD 23

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

LUBBOCK DIVISION
UNITED STATES OF AMERICA, §
§
PLAINTIFF § CIVIL NO. 5:20-CV-147-C
§
V. §
§ VERIFIED CLAIM FOR
APPROXIMATELY TWENTY-NINE (29) § | SEIZED PROPERTY
FIREARMS AND FIREARM §
ACCESSORIES, §
§
DEFENDANT §

VERIFIED ANSWER TO NOTICE OF
COMPLAINT FOR FORFEITURE AGAINST PROPERTY

Claimant(s), Marcus Braziel, by and through their undersigned counsel,
hereby files his Verified Answer and Affirmative Defenses to the Plaintiffs’ Verified

Complaint for Forfeiture Against Property and admits, denies, and alleges, as

follows:
NATURE OF ACTION
1. Answering Paragraph 1 of the Complaint, Claimant admits that this is a civil
action in rem. Claimant denies that the remaining allegations contained in Paragraph

1 are true and correct.

Verified Answer
Page 1
Case 5:20-cv-00147-C Document 8 Filed 08/21/20 Page 2of8 PagelD 24

DEFENDANT IN REM

2. Answering Paragraph 2 of the Complaint, Claimant admits that his property
consists of approximately twenty-nine (29) firearms and firearm accessories which
were seized by the United States Bureau of Alcohol, Tobacco, Firearms, and
Explosives (ATF) on September 4, 2019.

3. Answering Paragraph 3 of the Complaint, Claimant admits that his property
is in the custody and management of the United States Bureau of Alcohol, Tobacco,
Firearms, and Explosives (ATF) in the Northern District of Texas.

JURISDICTION AND VENUE

4. Answering Paragraph 4 of the Complaint, Claimant admits this Court has
subject matter jurisdiction over this cause of action pursuant to 18 U.S.C. §§ 1345
and 1355.

5. Answering Paragraph 5 of the Complaint, Claimant admits that this Court has
in rem jurisdiction pursuant to 28 U.S.C. § 1355(b)(1)(A) based on the alleged acts
presented by Plaintiff. However, Claimant denies that any unlawful acts or
omissions giving rise to the forfeiture occurred in this district.

6. Answering Paragraph 6 of the Complaint, Claimant admits that venue is
proper under 28 U.S.C. § 1355(b)(1)(A) and 28 U.S.C. § 1395, based on the alleged

acts presented by Plaintiff. However, Claimant denies that any acts or omissions

Verified Answer
Page 2
Case 5:20-cv-00147-C Document 8 Filed 08/21/20 Page 3o0f8 PagelD 25

giving rise to the forfeiture occurred in this district. Claimant agrees that the
remaining allegations found in Paragraph 6 are true and correct.
BASIS FOR FORFEITURE

7. Answering Paragraph 7 of the Complaint, Claimants deny that the property is
subject to forfeiture pursuant to 18 U.S.C. § 924(d)(1) and (3), and 18 U.S.C. §
922(a)(1)(A), because the Claimant was not in the business of importing,
manufacturing, or dealing in firearms, or, in the course of such business, to ship,
transport, or receive any firearm in interstate or foreign commerce.

FACTS

8. Answering Paragraph 8 of the Complaint, Claimant denies that the allegations
contained in Paragraph 8 are true and correct.

9. Answering Paragraph 9 of the Complaint, Claimant denies that the allegations
contained in Paragraph 9 are true and correct.

10. Answering Paragraph 10 of the Complaint, Claimant denies that the
allegations contained in Paragraph 10 are true and correct.

11. Answering Paragraph 11 of the Complaint, Claimant denies that the
allegations contained in Paragraph 11 are true and correct.

12. Answering Paragraph 12 of the Complaint, Claimant denies that the

allegations contained in Paragraph 12 are true and correct.

Verified Answer
Page 3
Case 5:20-cv-00147-C Document 8 Filed 08/21/20 Page 4of8 PagelD 26

13. Answering Paragraph 13 of the Complaint, Claimant denies that the
allegations contained in Paragraph 13 are true and correct.

14. Answering Paragraph 14 of the Complaint, Claimant denies that the
allegations contained in Paragraph 14 are true and correct.

15. Answering Paragraph 15 of the Complaint, Claimant denies that the
allegations contained in Paragraph 15 are true and correct.

16. Answering Paragraph 16 of the Complaint, Claimant denies that the
allegations contained in Paragraph 16 are true and correct.

17. Answering Paragraph 17 of the Complaint, Claimant denies that the
allegations contained in Paragraph 17 are true and correct.

18. Answering Paragraph 18 of the Complaint, Claimant denies that the
allegations contained in Paragraph 18 are true and correct.

19. Answering Paragraph 19 of the Complaint, Claimant contends that the
following firearms are family heirlooms passed down to Vanessa Braziel and were
neither involved in, nor intended to be used in, a violation, or violations, of 18 U.S.C.
§ 922(a)(1)(A), and therefore are not subject to forfeiture under 18 U.S.C. §
924(d)(1) and (3): (A) Smith & Wesson 1950 Revolver CAL:45 SN:S85617 (Asset
ID 19-ATF-035416), (B) Browning B2000 Shotgun CAL:12 SN:51100C47 (Asset
ID 19-ATF-035437), (C) Remington Arms Company, Inc. 700 Rifle CAL:270 SN:

A6444393 (Asset ID 19-ATF-035443), (D) Taurus Rossi R92 Rifle CAL:38 SN:

Verified Answer
Page 4
Case 5:20-cv-00147-C Document 8 Filed 08/21/20 Page5of8 PagelD 27

5IN179396 (Asset ID 19-ATF-035428), (E) Yidiz Shotgun IND. NBD TS870
Shotgun CAL:12 SN:0111734 (Asset ID 19-ATF-035442). Claimant denies that the
remaining allegations contained in Paragraph 19 are true and correct.
ANSWER TO CLAIM FOR RELIEF

20. All responses made to Paragraphs 1 through 19 of the Complaint are re-
alleged and incorporated herein, by reference.

21.The remainder of the Complaint, beginning with the word “WHEREFORE”
constitutes a prayer for specific relief to which no answer is required. To the extent
a response is appropriate, Claimant denies that the relief requested is proper or
justified by the facts of this case.

22.Claimant denies any and all allegations no specifically admitted above.

23.The affirmative defenses set forth below are asserted based on information
and belief.

CLAIMAINT’S AFFIRMATIVE DEFFENSE

FIRST AFFIRMATIVE DEFENSE
[Failure to State a Cause of Action]

24. The Complaint for Forfeiture fails to state a claim upon which relief can be

granted.

Verified Answer
Page 5
Case 5:20-cv-00147-C Document 8 Filed 08/21/20 Page 6of8 PagelD 28

SECOND AFFIRMATIVE DEFENSE
[Good Faith]

25. The Government is estopped from obtaining a forfeiture judgement because
it obtained the seizure warrant through, incorrect, misleading, or incomplete

allegations.

THIRD AFFIRMATIVE DEFENSE
[Innocent Owner]

26.Claimant acted in good faith at all times relevant to the Complaint.
27.Claimant, as an innocent owner, did not know, or have reason to know, that
the property in question was being employed or was likely to be employed in

criminal activity

FOURTH AFFIRMATIVE DEFENSE
[Fourth Amendment]

28. Plaintiff's seizure of the Claimant’s property violates the Claimant’s Fourth
Amendment right to be free from illegal search and seizures.
RELIEF
29.WHEREFORE, this answering Claimants respectfully pray this Court will:
a. Dismiss the Government’s Complaint and enter Judgement on behalf
of the Claimant;
b. Deny issuance of a certificate of probable cause pursuant to 28 U.S.C.

§ 2465 and award cost and attorney fees to the Claimant; and

Verified Answer
Page 6
Case 5:20-cv-00147-C Document 8 Filed 08/21/20 Page 7of8 PagelD 29

c. Provide such relief as the Court deems proper and just.
30.Pursuant to Rule G(4)(b) of the Supplemental Rules for Admiralty and
Maritime Claims of Federal Rules of Civil Procedure, I, Marcus Braziel, hereby

claim and demand the return and/or release of the following seized items in the

instant case:

1. Every item identified in “Exhibit A” of the Verified Complaint for
Forfeiture Against Personal Property and attached again hereto.

My interest in the property is that I lawfully held the defendant property that
was seized from my Lubbock, Texas home for the purposes of lawful collection of
firearms. The property seized from Lubbock, Texas is my property. It is not
contraband.

I hereby verify that the averments contained in the foregoing Claim are true
and correct to the best of my knowledge, information, and belief.

I declare under penalty of perjury under the law of the State of Texas and the

 

United States that the foregoing is true and correct. .7 ( ;
ff \
A “vy vv sk /Y/ f 4 Ny ig i
Date: duly es ee 2020 7 ff / ho 2)
Marcus Braziek—

Subscribed and sworn to before me by Marcus Braziel on this, ) & ~ day of

Ragu 2020. a
) RR CIND ae |
a fi Y SCOTT HENEGAR ( Awl MX
; Notary ID #1 0836633
¢ ara

Mo) My Commission Expires Notary Put ilic, State of Texas
ane 2021

 

Verified Answer
Page 7
Case 5:20-cv-00147-C Document 8 Filed 08/21/20 Page 8of8 PagelD 30

Respectfully submitted,
Hurley & Guinn

/s/ Daniel W. Hurley

SBN 10310200

1805 13" Street

Lubbock, Texas 79401

Telephone: (806) 771-0700

Fax: (806) 763-8199

Email: dwh@hurleyguinn.com
Attorneys for Claimant, Marcus Braziel

PROOF OF SERVICE

I, Daniel W. Hurley, the undersigned, am the attorney of record for Marcus
Braziel. I have caused service of the Verified Claim for Seized Property on the
following party by electronically filing the foregoing with the Clerk of the District
Court using its ECF system, which electronically notifies them:

Gregory S. Martin

Assistant United States Attorney
1100 Commerce Street, Third Floor
Dallas, Texas 75242-1699

Verified Answer
Page 8

/s/ Daniel W. Hurley
Daniel W. Hurley
